[logoex9914.gif]
1-3 Bury Street, Guildford, Surrey GU2 4AW, UK Tel: +44 (0) 1483 543 543 Fax:
+44 (0) 1483 543 540

Statement of Particulars Of Employment
 
(under Section 1 Employment Rights Act 1996)
 
From: Octavian International Ltd, Bury House, 1-3 Bury Street, Guildford, Surrey
GU2 4AW, UK (hereinafter called 'The Company').
 

To:
Peter Brenninmeijer
11 Pewley Heights,
Semaphore Road
Guildford, Surrey
GU1 3PS ( the employee)

 

1.0       
Introduction

 

·  
If you are an existing employee, these particulars of employment and The
Company's Employee Handbook annul any previous agreement whether verbal or
written given to you at any time. If you are a new employee, in accepting your
appointment it shall be deemed that you have accepted all the terms and
conditions set out in these particulars of employment and in The Company's
Employee Handbook. The Company reserves the right to amend its statement of
particulars of employment and Employee Handbook from time to time to meet the
needs of the business or legislation giving you reasonable notice in writing.

·  
Your employment commenced on the 1st April 2008 and no employment with a
previous employer counts as part of a period of continuous employment.

·  
There are no Collective Agreements applicable to your employment.

·  
The first three months of your employment will be a probationary period. During
this period your performance and conduct will be monitored. At the end of the
probationary period your performance will be reviewed and if found satisfactory
your appointment will be confirmed.

 

2.0       
Benefits

 

·  
Notebook: The Company will provide you with a portable PC to enable your work.
This machine will remain company property. You will be responsible for taking
care of this machine.

·  
Mobile Phone: The Company will provide a mobile phone for your use in the
completion of your daily duties. You will be responsible for taking care of this
phone.

 

3.0       
Bonus

 
You will be entitled to a discretionary corporate annual bonus which will be
based on overall company performance as well as individual performance which
will be discussed in an annual review.
 

4.0       
Breaks

 
As you are working full time you are entitled to one hour lunch without pay to
be taken between 12.30 p.m. and 2.30 p.m.
 

5.0       
Change of circumstances

 
You are bound to notify The Company, at the earliest possible date, of any
change of circumstances and/or personal information that can have influence on
your employment or the business of The Company.
 

6.0       
Confidentiality and Secrecy

 

·  
You shall not, except as required by your duties, knowingly divulge or disclose
to any unauthorised person(s)(person shall include firm or company) or make use
of, for your own, or any other person’s benefit, either during or after your
employment with The Company any of the trade secrets or matters of confidential
nature, including, for example, financial details of the company’s performance,
associated management/financial accounts, research and development activities,
details of contract prices/terms and customers/clients details which may come to
your knowledge during your employment under this Agreement. This restriction
shall apply both during and within twelve (12) months after the termination of
this Agreement but will cease to apply to information which may come into the
public domain otherwise than by a breach of your obligations hereunder.

 
Octavian International Limited. Company No. 04185988. Registered in England. VAT
No. GB 915 7674 00
Registered Office: 51, Eastcheap, London EC3M 1JP, United Kingdom.
www.octavianinternational.com
info@octavianinternational.com


Octavian International Limited is part of PacificNet Inc (NASDAQ/PACT).

--------------------------------------------------------------------------------

[logoex9914.gif]
1-3 Bury Street, Guildford, Surrey GU2 4AW, UK Tel: +44 (0) 1483 543 543 Fax:
+44 (0) 1483 543 540
 

·  
Intellectual property rights.

You must specifically acknowledge that all intellectual property and
technological matters present at the commencement and developed during your
tenure of Employment remain the property of The Company.

·  
Upon termination of this Agreement you shall immediately return any
correspondence and other documents, specifications, papers(in electronic or
paper form) and property belonging to The Company or any other associated
Company which may have been prepared by you or have come into your possession or
control in the course of your employment and shall not retain any copies.

 

7.0       
Disciplinary rules

 
A Disciplinary manual is part of The Company’s Employee Handbook and the
detailed policy is contained within the Human Resources policy manual which you
can find with the HR department. If you are dissatisfied with any disciplinary
decision relating to you, you can apply to Peter Moffitt.
 

8.0       
Employee handbook

 
All employees must abide by the currently operative Employee handbook. The
company reserves the right to revise or change work rules in the Employee
Handbook from time to time in accordance with the needs of the business and
legislation. For the avoidance of doubt it is recorded that the Employee
handbook (as amended from time to time) shall govern your employment except in
so far as it is inconsistent with your Particulars of Employment.
 

9.0       
Expenses provisions

 
The Company will pay to you all reasonable travelling, hotel and other expenses
properly incurred by you in connection with the Employment on production of the
receipts or vouchers relating to such expenses.
 

10.0     
Grievance

 
A Grievance manual is part of The Company’s Employee Handbook and the detailed
policy with the manner in which any such application should be made is contained
within the Human Resources policy manual which you can find with the HR
department. If you wish to seek redress of any grievance relating to your
employment apply to Peter Moffitt.
 

11.0     
Health and Safety

 
The Company will maintain a Health and Safety Policy statement which will be
reviewed annually or when circumstances change. You will be made aware of the
contents of this policy upon taking up employment. By law The Company must
consult employees on health and safety matters, why you must take reasonable
care of your own health and safety and report all health and safety concerns to
your manager.
 

12.0     
Holiday Entitlement

 

·  
The Company’s holiday year runs from 1 January to 31 December. If you work full
time you will be entitled to 25 days paid holidays pro rated. If your employment
commenced or terminates part way through the holiday year, your entitlement to
holidays during that year will be proportional to your service during the
holiday year.

·  
No payment will be made for holidays not taken during the year, other than
payment for accrued holidays on termination of employment, which is calculated
by reference to the normal 233 working days in the year. In addition, you are
entitled to eight Public and Bank holidays with pay.

 
Octavian International Limited. Company No. 04185988. Registered in England. VAT
No. GB 915 7674 00
Registered Office: 51, Eastcheap, London EC3M 1JP, United Kingdom.
www.octavianinternational.com
info@octavianinternational.com


Octavian International Limited is part of PacificNet Inc (NASDAQ/PACT).

--------------------------------------------------------------------------------

[logoex9914.gif]
1-3 Bury Street, Guildford, Surrey GU2 4AW, UK Tel: +44 (0) 1483 543 543 Fax:
+44 (0) 1483 543 540
 

·  
No holiday entitlement shall be carried forward from one year to another unless
with prior agreement of the company and at the discretion of The Company. (Five
days maximum)

·  
Holidays must be taken at times convenient to the Company and you must give
notice of your intention to take a holiday by completing a holiday request form,
obtainable from the HR department, and forwarded to your line manager for
signature. 

·  
Deductions from your final salary due to you on termination of employment will
be made in respect of any holidays taken in excess of entitlement.

 

13.0     
Hours of Work

 
Your hours of work will be based on regular workdays (8.30 am to 5.30 pm Monday
to Friday), with an hour for lunch. [It is however expected, as this is a
Manager position, that from time to time, extensive travelling and overtime will
be required].
 

14.0     
Job title and brief Job Description

 
Your position is as Group Financial Director to be responsible for, among other
things,



·  
Responsible for the financial administration of the company

·  
Responsible for a proper audit at the end of each year

·  
Responsible that all statutory requirements are met

·  
Managing the financial department

·  
Responsible for a proper consolidation and monthly reporting of all
international offices

·  
Improve the Management information

·  
Set up a monthly reporting of the financial numbers

·  
Set up a proper monthly cash flow report

·  
Set up a proper forecast system

·  
Set up a good budget system.

·  
Implement a new financial administration system

 

15.0  
Notice Period

 
The length of notice, which you are obliged to give and entitled to receive to
terminate your contract of employment, is one month and must be in writing.
 

16.0     
Performance

 

·  
During the continuance of your appointment you will perform all such reasonable
duties and exercise all such powers consistent with the office to which you are
appointed as may from time to time be reasonably assigned to or vested in you by
The Company.

·  
You will, unless prevented by ill health, devote your whole time and attention
during such hours as may reasonably be required of you, to your duties and to
the business of The Company and shall faithfully and diligently serve The
Company and use your utmost endeavours to promote the interest of The Company.

 ·  
You shall comply with all lawful instructions.

 

17.0     
Place of work

 
Your position will be held at the office of Octavian International Ltd 1-3 Bury
Street, Guildford, Surrey GU2 4AW, United Kingdom.
 

18.0     
Remuneration

 
Your gross salary will be pro rata GBP 150,000 pounds per annum, paid monthly on
the last day of the month in arrears directly into your bank account.
 
Octavian International Limited. Company No. 04185988. Registered in England. VAT
No. GB 915 7674 00
Registered Office: 51, Eastcheap, London EC3M 1JP, United Kingdom.
www.octavianinternational.com
info@octavianinternational.com


Octavian International Limited is part of PacificNet Inc (NASDAQ/PACT).

--------------------------------------------------------------------------------

[logoex9914.gif]
1-3 Bury Street, Guildford, Surrey GU2 4AW, UK Tel: +44 (0) 1483 543 543 Fax:
+44 (0) 1483 543 540
 

19.0     
Report to

Your will report to Mr Peter Moffit, President.
 

20.0     
Restriction on competition by the employee

 

·  
You shall not, without the written consent of The Company, during the
continuance of this Agreement be engaged or interested either directly or
indirectly in any capacity in any trade business or occupation other than the
business of The Company, either free of charge or for a fee, during the period
of employment and within two years after the termination of this Statement of
Particulars of Employment.

·  
You are in particular prohibited to seek contact or maintain contact with
business relations of The Company on the basis of a new employment during the
above period of two years. In this context ‘relations’ shall also include
companies that have become a business relation of The Company after the
termination of employment with The Company.

·  
This provision will prohibit the holding whether directly or through nominees of
investments dealt in on a recognised Stock Exchange save for investments in a
Company any part of whose business is in direct or indirect competition with any
part of the business carried on by The Company. You shall disclose any such
holding to the Management and if required by the Management you shall dispose of
such holding within four weeks of such requirement.

 

21.0     
Sickness Absence

 

·  
If you are absent from work on account of sickness or injury, you or someone on
your behalf should inform The Company of the reason for your absence as soon as
possible but no later than at 10.00 am on the working day on which absence first
occurs.

·  
In respect of absence lasting seven or fewer calendar days, you need not produce
a medical certificate unless you are specifically requested to do so. You must,
however, complete the Company's self-certification form immediately you return
to work after such absence.

·  
In respect of absence lasting more than seven calendar days, you must on the
eight calendar day of absence provide a medical certificate stating the reason
for absence and thereafter provide a like certificate each week to cover any
subsequent period of absence.

·  
The Company reserves the right to ask you at any stage of absence to produce a
medical certificate and/or to undergo a medical examination.

 

22.0     
Travel Insurance

 
Whilst traveling for business purposes, you will be fully covered by the group
travel insurance arrangements. If you need to use your own car for business
purposes, ensure that your car is insured for business use. If so you can claim
a mileage rate of 40p a mile.


I, the employee named above, acknowledge that I have received a statement of the
particulars of my employment (of which this is a duplicate copy) as required by
section 1 of the Employments Rights Act 1996, and confirm my agreement that this
statement, together with the Employee handbook and letter form the company
offering me employment, constitute my contract of employment with The Octavian
International Ltd. I fully understand and accept Octavian International Ltd
Particulars of Employment, and individual terms stated herein, by signing and
dating both copies where indicated and returning one copy to a Manager.
Signed
/s/ Peter Brenninkmeijer
(Employee)
Signed
/s/ Harmen Brenninkmeijer
(Manager)
Name in print
Peter Brenninkmeijer
Name in print
Harmen Brenninkmeijer
Date
March 15, 2008
Date
March 15, 2008



 
Octavian International Limited. Company No. 04185988. Registered in England. VAT
No. GB 915 7674 00
Registered Office: 51, Eastcheap, London EC3M 1JP, United Kingdom.
www.octavianinternational.com
info@octavianinternational.com


Octavian International Limited is part of PacificNet Inc (NASDAQ/PACT).

--------------------------------------------------------------------------------

 
 
